Case 7:18-cr-01689 Document 20 Filed in TXSD on 10/18/18 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

McALLEN DIVISION
UNITED STATES OF AMERICA v §
v. . _ § Criminal No.M-lS-l689
FLOR OFELIA MARTINEZ-ARANDA §

NOTICE OF PLEA AGREEMENT
COMES NOW the United States of America, hereinafter_referred to as "the Government,"
by and through its United States Attorney for the Southern District of Texas and its Assistant
United States Attorney assigned to this matter, and would respectfully show the Court that the
Government and the Defendant have entered into the following plea agreement
l. Defendant agrees to plead guilty to Count Three of the Indictment.
2. The Government will recommend:

a. that the offense level decrease by 2 levels pursuant to U.S.S.G. § 3El.1(a)
if the defendant clearly demonstrates acceptance of responsibility;

b. that the defendant receive an additional l level downward departure
pursuant to U.S.S.G. § 5K3.l for early disposition; and

c. that,the remaining counts of the indictment be dismissed at the time of
sentencing

If the Defendant is not a citizen of the United States of America, a plea of guilty may result
in removal from the United States, denial of citizenship and denial of admission to the United
States_ in the future. If the Defendant is a naturalized United States citizen, a plea of guilty may
result in denaturalization

This document states the complete and only Plea Agreement between the United States of
America and the Defendant, and is binding only on the parties to this Agreernent, and it
supersedes all prior understandings, if any, whether written or oral, and cannot be modified other
than in writing and signed by all parties or on the record in Court. No other promises or
inducements have been or will be made to the Defendant in connection with this case, nor have

any promises or threats been made in connection with this plea.

. Case 7:18;cr-01689 Document 20 Filed in TXSD on 10/18_/18 Page 2 of 2
ACKNOWLEDGMENTS:
l have read this agreement and carefully reviewed every part of it with my attorney. If I
have difficulty understanding the English language, l have had a person fluent in the Spanish

language interpret this agreement to me.

Date: \0/ l g i l 31 Defendant: Qj\/"r<`(?¢c%

I am the Defendant's counsel. l have carefully reviewed every part of this agreement
with the Defendant. I certify that this agreement has been translated to my client by a person
fluent in the Spanish language if my client is unable to read or has difficulty understanding the

English language.

/OM/A/ ' ‘\ f/¥/

Counsel for\Befense
For the United States of Amen`ca:

RYAN K. PATRICK

United tates Attorney
w@ W/i,/
\)

lllolarkle Cantu / V

Ass_istant United States Attorney

APPROVED BY:

VS/FQ/~

Janies H. Sturgis
Assistant United States Attorney in Charge

 

